DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/29/2021 and 6/7/2021 have been entered and considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claim 3, the claim recites “each beam direction is quasi-co-located (QCLed) with a reference signal.” However, claim 3 also recites to “determine one or more beam directions for the antenna configuration, if the antenna configuration for channel sensing is determined to be directional,” which allows for an interpretation wherein the one or more beam directions are not determined when the antenna configuration for channel sensing is not determined to be directional. It is therefore unclear how “each beam direction is quasi-co-located (QCLed) with a reference signal” when the “one or more beam directions” are not determined. Claim 3 is thus indefinite. For the purpose of this examination, the Examiner will interpret the claim language “each beam direction is quasi-co-located (QCLed) with a reference signal” as not being required when the one or more beam directions may be broadly reasonably interpreted as not being determined. For the purpose of compact prosecution, the Examiner will still attempt to provide the teachings of the prior art with regard to such conditional limitations.	Regarding claims 4-5, the claims are rejected because they depend from rejected claim 3. Such claims are also unclear because they recite language relying on the determination of “the one or more beam directions,” but as was also discussed above, claim 3 recites to “determine one or more beam directions for the antenna configuration, if the antenna configuration for channel sensing is determined to be directional,” which allows for an interpretation wherein the one or more beam directions are not determined when the antenna configuration for channel sensing is not determined to be directional. It is therefore unclear how the limitations requiring determined beam directions of claims 4 and 5 may be performed when the beam directions may be broadly reasonably interpreted as not being configured. Claims 4-5 are thus indefinite. For the purpose of this examination, the Examiner will interpret the limitations of claims 4 and 5 as not being performed when the claims may be broadly reasonably interpreted as not determining “the one or more beam directions.” For the purpose of compact prosecution, the Examiner will still attempt to provide the teachings of the prior art with regard to such conditional limitations.	Regarding claim 8, the claim recites “determining one or more beam directions for the antenna configuration based on determining that the antenna configuration for channel sensing is directional, wherein each beam direction is quasi-co-located (QCLed) with a reference signal.” However, independent claim 6 from which claim 8 depends recites “determining whether an antenna configuration for channel sensing is omni-directional or directional,” and a broadest reasonable interpretation of such claim language allows for an interpretation wherein the antenna configuration is determined to be omni-directional (and thus not directional). It is therefore unclear if such “based on” claim language is intended to require a determination “that the antenna configuration for channel sensing is directional,” or if such “based on” language is instead intended to recite an optional condition for “determining one or more beam directions for the antenna configuration” in line with the similar apparatus claim 3 (which more clearly uses “if” conditional language). Additionally, claim 8 recites “wherein each beam direction is quasi-co-located (QCLed) with a reference signal,” but it is unclear how each beam direction may be QCLed when using an interpretation wherein the one or more beam directions are not required to be determined. Claim 8 is thus indefinite. For the purpose of this examination, the Examiner will interpret the language of claim 8 in line with the similar apparatus claim 3 wherein the claim language “determining one or more beam directions for the antenna configuration based on determining that the antenna configuration for channel sensing is directional” recites an optional condition for “determining one or more beam directions for the antenna configuration” and thus does not require a determination that “the antenna configuration for channel sensing is directional.” The Examiner will also interpret the claim language “wherein each beam direction is quasi-co-located (QCLed) with a reference signal” as not being required when the one or more beam directions may be broadly reasonably interpreted as not being determined. For the purpose of compact prosecution, the Examiner will still attempt to provide the teachings of the prior art with regard to such conditional limitations.	Regarding claims 9-10, the claims are rejected because they depend from rejected claim 8. Such claims are also unclear because they recite language relying on the determination of “the one or more beam directions,” but as was also discussed above, claim 8 recites to “determining one or more beam directions for the antenna configuration based on determining that the antenna configuration for channel sensing is directional,” which is being interpreted as allowing for an interpretation wherein the one or more beam directions are not determined when the antenna configuration for channel sensing is not determined to be directional. It is therefore unclear how the limitations requiring determined beam directions of claims 9 and 10 may be performed when the beam directions may be broadly reasonably interpreted as not being configured. Claims 9-10 are thus indefinite. For the purpose of this examination, the Examiner will interpret the limitations of claims 9 and 10 as not being performed when the claims may be broadly reasonably interpreted as not determining “the one or more beam directions.” For the purpose of compact prosecution, the Examiner will still attempt to provide the teachings of the prior art with regard to such conditional limitations.	Regarding claim 11, the claim recites to “determine whether a channel sensing threshold is configured,” to “determine a default channel sensing threshold, if the channel sensing threshold is not configured,” to “perform a channel sensing procedure based on the antenna configuration and the default channel sensing threshold,” and to “transmit downlink (DL) data over a channel, if the channel is sensed as idle in the channel sensing procedure.” A broadest reasonable interpretation of the claim language to “determine whether a channel sensing threshold is configured” and to “determine a default channel sensing threshold, if the channel sensing threshold is not configured,” allows for an interpretation wherein a determination is made that a channel sensing threshold is configured and thus the default channel sensing threshold is not determined. However, it is unclear how the claim limitations to “perform a channel sensing procedure based on the antenna configuration and the default channel sensing threshold” and to “transmit downlink (DL) data over a channel, if the channel is sensed as idle in the channel sensing procedure” may be performed since the channel sensing and transmission based on channel sensing relies on the default channel sensing threshold being configured. Additionally, it is unclear how the UE may transmit downlink (DL) data over a channel since base stations typically perform DL transmission and not UEs. Claim 11 is thus indefinite. For the purpose of this examination, the Examiner will also interpret the claim language to “perform a channel sensing procedure based on the antenna configuration and the default channel sensing threshold” and to “transmit downlink (DL) data over a channel, if the channel is sensed as idle in the channel sensing procedure” as not being performed when the default channel sensing threshold is not determined because it is unclear how such a “default channel sensing threshold” could be used for channel sensing and transmission when it is not configured. For the purpose of compact prosecution, the Examiner will still attempt to provide the teachings of the prior art with regard to such conditional limitations.	Regarding claim 13, the claim recites “each beam direction is quasi-co-located (QCLed) with a reference signal.” However, claim 13 also recites to “determine one or more beam directions for the antenna configuration, if the antenna configuration for channel sensing is determined to be directional,” which allows for an interpretation wherein the one or more beam directions are not determined when the antenna configuration for channel sensing is not determined to be directional. It is therefore unclear how “each beam direction is quasi-co-located (QCLed) with a reference signal” when the “one or more beam directions” are not determined. Claim 13 is thus indefinite. For the purpose of this examination, the Examiner will interpret the claim language “each beam direction is quasi-co-located (QCLed) with a reference signal” as not being required when the one or more beam directions may be broadly reasonably interpreted as not being determined. For the purpose of compact prosecution, the Examiner will still attempt to provide the teachings of the prior art with regard to such conditional limitations.	Regarding claims 14-15, the claims are rejected because they depend from rejected claim 13. Such claims are also unclear because they recite language relying on the determination of “the one or more beam directions,” but as was also discussed above, claim 13 recites to “determine one or more beam directions for the antenna configuration, if the antenna configuration for channel sensing is determined to be directional,” which allows for an interpretation wherein the one or more beam directions are not determined when the antenna configuration for channel sensing is not determined to be directional. It is therefore unclear how the limitations requiring determined beam directions of claims 14 and 15 may be performed when the beam directions may be broadly reasonably interpreted as not being configured. Claims 14-15 are thus indefinite. For the purpose of this examination, the Examiner will interpret the limitations of claims 14 and 15 as not being performed when the claims may be broadly reasonably interpreted as not determining “the one or more beam directions.” For the purpose of compact prosecution, the Examiner will still attempt to provide the teachings of the prior art with regard to such conditional limitations.	Regarding claim 16, the claim recites “determining whether a channel sensing threshold is configured” and “determining a default channel sensing threshold based on determining that the channel sensing threshold is not configured.” A broadest reasonable interpretation of the claim language “determining whether a channel sensing threshold is configured” allows for an interpretation wherein a determination is made that a channel sensing threshold is configured. However, it is unclear if the “based on” claim language “determining a default channel sensing threshold based on determining that the channel sensing threshold is not configured” is intended to require a determination “that the channel sensing threshold is not configured,” or if such “based on” language is instead intended to recite an optional condition for “determining a default channel sensing threshold” in line with the similar apparatus independent claim 11 (which more clearly uses “if” conditional language). Furthermore, claim 16 also recites “performing a channel sensing procedure based on the antenna configuration and the default channel sensing threshold,” but it is unclear how such channel sensing using the default channel sensing threshold may be performed when the “determining a default channel sensing threshold” is interpreted as not being performed when a determination is made that the channel sensing threshold is configured. The claim also recites “transmitting downlink (DL) data over a channel based on the channel being sensed as idle in the channel sensing procedure,” and it is similarly unclear how such a transmitting step based on the channel sensing may be performed when it is unclear how the channel sensing step may be performed without the required default channel sensing threshold. Additionally, it is unclear how the UE may transmit downlink (DL) data over a channel since base stations typically perform DL transmission and not UEs. Claim 16 is thus indefinite. For the purpose of this examination, the Examiner will interpret the language of claim 16 in line with the similar apparatus independent claim 11 wherein the claim language “determining a default channel sensing threshold based on determining that the channel sensing threshold is not configured” recites an optional condition for “determining a default channel sensing threshold” and thus does not require a determination that “the channel sensing threshold is not configured.” The Examiner will also interpret the claim language “performing a channel sensing procedure based on the antenna configuration and the default channel sensing threshold” and “transmitting downlink (DL) data over a channel based on the channel being sensed as idle in the channel sensing procedure” as not being performed when the default channel sensing threshold is not determined because it is unclear how such a “default channel sensing threshold” could be used for channel sensing and transmission when it is not configured. For the purpose of compact prosecution, the Examiner will still attempt to provide the teachings of the prior art with regard to such conditional limitations.	Regarding claim 18, the claim recites “determining one or more beam directions for the antenna configuration based on determining that the antenna configuration for channel sensing is directional, and each beam direction is quasi-co-located (QCLed) with a reference signal.” However, independent claim 16 from which claim 18 depends recites “determining whether an antenna configuration for channel sensing is omni-directional or directional,” and a broadest reasonable interpretation of such claim language allows for an interpretation wherein the antenna configuration is determined to be omni-directional (and thus not directional). It is therefore unclear if such “based on” claim language is intended to require a determination “that the antenna configuration for channel sensing is directional,” or if such “based on” language is instead intended to recite an optional condition for “determining one or more beam directions for the antenna configuration” in line with the similar apparatus claim 13 (which more clearly uses “if” conditional language). Additionally, claim 18 recites “each beam direction is quasi-co-located (QCLed) with a reference signal,” but it is unclear how each beam direction may be QCLed when using an interpretation wherein the one or more beam directions are not required to be determined. Claim 18 is thus indefinite. For the purpose of this examination, the Examiner will interpret the language of claim 18 in line with the similar apparatus claim 13 wherein the claim language “determining one or more beam directions for the antenna configuration based on determining that the antenna configuration for channel sensing is directional, and each beam direction is quasi-co-located (QCLed) with a reference signal” recites an optional condition for “determining one or more beam directions for the antenna configuration” and thus does not require a determination that “the antenna configuration for channel sensing is directional.” The Examiner will also interpret the claim language “each beam direction is quasi-co-located (QCLed) with a reference signal” as not being required when the one or more beam directions may be broadly reasonably interpreted as not being determined. For the purpose of compact prosecution, the Examiner will still attempt to provide the teachings of the prior art with regard to such conditional limitations.	Regarding claims 19-20, the claims are rejected because they depend from rejected claim 18. Such claims are also unclear because they recite language relying on the determination of “the one or more beam directions,” but as was also discussed above, claim 18 recites to “determining one or more beam directions for the antenna configuration based on determining that the antenna configuration for channel sensing is directional,” which is being interpreted as allowing for an interpretation wherein the one or more beam directions are not determined when the antenna configuration for channel sensing is not determined to be directional. It is therefore unclear how the limitations requiring determined beam directions of claims 19 and 20 may be performed when the beam directions may be broadly reasonably interpreted as not being configured. Claims 19-20 are thus indefinite. For the purpose of this examination, the Examiner will interpret the limitations of claims 19 and 20 as not being performed when the claims may be broadly reasonably interpreted as not determining “the one or more beam directions.” For the purpose of compact prosecution, the Examiner will still attempt to provide the teachings of the prior art with regard to such conditional limitations.	Regarding claims 12-15 and 17-20, the claims are rejected because they depend from rejected independent claims 11 and 16 respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada et al. (US 2020/0382967, Yamada hereinafter).	Regarding claims 1 and 6, Yamada teaches a method and a base station (BS) in a wireless communication system operating with shared spectrum channel access (Base station (BS); Yamada; Figs. 2 and 5; [0084], [0136]-[0137]), the BS comprising: 	a processor (The BS may be comprised of a controller, which may be broadly reasonably interpreted as being implemented by a processor; Yamada; Figs. 2 and 5; [0084], [0148]) configured to: 		determine whether an antenna configuration for channel sensing is omni-directional or directional (A case may exist where the beam pattern during carrier sensing is omni-directional. The base station (BS) may thus be broadly reasonably interpreted as determining that an antenna configuration for channel sensing is omni-directional; Yamada; Fig. 5; [0136]-[0137]); 		determine a channel sensing threshold (The BS may determine an energy detection threshold for carrier sensing and may thus be broadly reasonably interpreted as determining a channel sensing threshold; Yamada; Fig. 5; [0136]-[0137]), wherein the channel sensing threshold includes two parts: a first part of the channel sensing threshold being common for omni-directional and directional antenna configurations and a second part of the channel sensing threshold depending on the antenna configuration (The threshold may be comprised of an energy detection threshold value (i.e., a first part) and an offset value X dB (i.e., a second part). In the case where the beam pattern during carrier sensing is omni-directional, the offset may be 0 dB. The energy detection threshold value (i.e., a first part) may thus be broadly reasonably interpreted as a first part of the channel sensing threshold being common for omni-directional and directional antenna configurations, and the offset value X dB (i.e., a second part) may thus be broadly reasonably interpreted as a second part of the channel sensing threshold depending on the antenna configuration. The channel sensing threshold may thus be broadly reasonably interpreted as including two parts: a first part of the channel sensing threshold being common for omni-directional and directional antenna configurations and a second part of the channel sensing threshold depending on the antenna configuration; Yamada; Fig. 5; [0136]-[0137]); and 		perform a channel sensing procedure based on the antenna configuration and the channel sensing threshold (The BS may perform carrier sensing (i.e., channel sensing) based on the channel sensing threshold, which as was also discussed above may be broadly reasonably interpreted as being based on the antenna configuration. The BS may thus be broadly reasonably interpreted as performing a channel sensing procedure based on the antenna configuration and the channel sensing threshold; Yamada; Fig. 5; [0136]-[0137]); and 	a transceiver operably connected to the processor (The BS may be comprised of a transmitter and a receiver coupled to the processor, which may be broadly reasonably interpreted as a transceiver operably connected to the processor; Yamada; Figs. 2 and 5; [0084], [0148]), the transceiver configured to transmit downlink (DL) data over a channel, if the channel is sensed as idle in the channel sensing procedure (As can be seen for instance in at least Fig. 5 and its corresponding description, the BS may perform transmission (i.e., transmission of DL data over a channel) in response to successful carrier sensing. The BS may also be alternatively broadly reasonably interpreted as not transmitting DL data over a channel if the carrier sensing is not successful. The BS may thus be broadly reasonably interpreted as transmitting downlink (DL) data over a channel, if the channel is sensed as idle in the channel sensing procedure. Such teachings may also be broadly reasonably interpreted as teaching the slightly different language of claim 6, which recites “transmitting downlink (DL) data over a channel based on the channel being sensed as idle in the channel sensing procedure”; Yamada; Fig. 5; [0136]-[0137]).	Regarding claims 2 and 7, Yamada teaches the limitations of claims 1 and 6 respectively.	Yamada further teaches the second part of the channel sensing threshold is zero, if the antenna configuration is determined to be omni-directional (The threshold may be comprised of an energy detection threshold value (i.e., a first part) and an offset value X dB (i.e., a second part). In the case where the beam pattern during carrier sensing is omni-directional, the offset may be 0 dB. The second part of the channel sensing threshold may thus be broadly reasonably interpreted as being zero, if the antenna configuration is determined to be omni-directional; Yamada; Fig. 5; [0136]-[0137]); and 	the second part of the channel sensing threshold is greater than zero, if the antenna configuration is determined to be directional (The threshold may be comprised of an energy detection threshold value (i.e., a first part) and an offset value X dB (i.e., a second part). In the case where the beam pattern during carrier sensing is omni-directional, the offset may be 0 dB. The second part of the channel sensing threshold may thus be broadly reasonably interpreted as being greater than zero, if the antenna configuration is determined to be directional; Yamada; Fig. 5; [0136]-[0137]).	Regarding claims 3 and 8, Yamada teaches the limitations of claims 1 and 6 respectively.	Yamada further teaches the processor is further configured to determine one or more beam directions for the antenna configuration, if the antenna configuration for channel sensing is determined to be directional (The base station uses the beam pattern for performing carrier sensing, which may be broadly reasonably interpreted as including determining one or more beam directions for the antenna configuration, if the antenna configuration for channel sensing is determined to be directional. The Examiner would also like to note that it is not necessary for Yamada to teach this limitation since Yamada may also be broadly reasonably interpreted as teaching the opposite condition wherein the antenna configuration for channel sensing is not determined to be directional. As was also discussed in the 35 U.S.C. 112(b) rejection above, the “based on” language in claim 8 is being broadly reasonably interpreted in line with the conditional language in claim 13. Yamada may thus also be broadly reasonably interpreted as teaching “determining one or more beam directions for the antenna configuration based on determining that the antenna configuration for channel sensing is directional” as is recited in claim 18; Yamada; Fig. 5; [0136]-[0137]), and 	each beam direction is quasi-co-located (QCLed) with a reference signal (As was also discussed in the 35 U.S.C. 112(b) rejection above, this limitation is being broadly reasonably interpreted as not being performed when the one or more beam directions are not required to be determined since it is unclear how beam directions may be QCLed with a reference signal when the antenna configuration is not directional and the one or more beam directions are not determined. It is therefore not necessary for Yamada to teach this limitation since Yamada may be broadly reasonably interpreted as teaching the opposite condition wherein the antenna configuration for channel sensing is not determined to be directional and thus the beam directions are not determined; Yamada; Fig. 5; [0136]-[0137]).	Regarding claims 4 and 9, Yamada teaches the limitations of claims 3 and 8 respectively.	Yamada further teaches the one or more beam directions for the antenna configuration for channel sensing are aligned with one or more beam directions for DL transmissions (As can be seen for instance in at least Fig. 5 and its corresponding description, the BS may perform transmission within the beam width at which carrier sensing was successful. The one or more beam directions for the antenna configuration for channel sensing may thus be broadly reasonably interpreted as being aligned with one or more beam directions for DL transmissions. The Examiner would also like to note that it is not necessary for Yamada to teach such language when using an interpretation wherein the one or more beam directions are not determined in line with the interpretation discussed in the 35 U.S.C. 112(b) rejection above; Yamada; Fig. 5; [0136]-[0137]).	Regarding claims 5 and 10, Yamada teaches the limitations of claims 4 and 9 respectively.	Yamada further teaches the channel is determined to be idle in the channel sensing procedure, if energy detection for each beam direction of the one or more beam directions is below the channel sensing threshold (The carrier sensing may be successful if the energy detection for the beam pattern is below the energy detection threshold value plus the offset. The channel may thus be broadly reasonably interpreted as being determined to be idle in the channel sensing procedure, if energy detection for each beam direction of the one or more beam directions is below the channel sensing threshold. Such teachings may also be broadly reasonably interpreted as teaching the slightly different language of claim 10 “wherein the channel is determined to be idle in the channel sensing procedure based on energy detection for each beam direction of the one or more beam directions being below the channel sensing threshold.” The Examiner would also like to note that it is not necessary for Yamada to teach such language when using an interpretation wherein the one or more beam directions are not determined in line with the interpretation discussed in the 35 U.S.C. 112(b) rejection above; Yamada; Fig. 5; [0136]-[0137]).	Regarding claims 11 and 16, Yamada teaches a method and a user equipment (UE) in a wireless communication system operating with shared spectrum channel access (Terminal apparatus; Yamada; Figs. 3 and 5; [0106], [0136]-[0137]), the UE comprising: 	a processor (The terminal may be comprised of a controller, which may be broadly reasonably interpreted as being implemented by a processor; Yamada; Figs. 3 and 5; [0106], [0148]) configured to: 		determine whether a channel sensing threshold is configured (The terminal may configure a carrier sensing threshold (i.e., a channel sensing threshold) in order to perform carrier sensing. Such a configuration may be broadly reasonably interpreted as a determination that a channel sensing threshold is not configured; Yamada; Figs. 3 and 5; [0115], [0136]-[0137], [0141]-[0142]); 		determine whether an antenna configuration for channel sensing is omni-directional or directional (A case may exist where the beam pattern during carrier sensing is omni-directional. Although paragraphs [0136]-[0137] are discussed from the perspective of a base station, the Examiner would like to note that at least paragraphs [0141]-[0142] state that the functionality discussed in paragraphs [0136]-[0137] also be performed by a terminal. The terminal may thus be broadly reasonably interpreted as determining that an antenna configuration for channel sensing is omni-directional; Yamada; Fig. 5; [0136]-[0137], [0141]-[0142]); 		determine a default channel sensing threshold, if the channel sensing threshold is not configured (The terminal may determine an energy detection threshold for carrier sensing and may thus be broadly reasonably interpreted as determining a default channel sensing threshold, if the channel sensing threshold is not configured; Yamada; Fig. 5; [0136]-[0137], [0141]-[0142]), wherein the default channel sensing threshold includes two parts: a first part of the default channel sensing threshold being common for omni-directional and directional antenna configurations and a second part of the default channel sensing threshold depending on the antenna configuration (The threshold may be comprised of an energy detection threshold value (i.e., a first part) and an offset value X dB (i.e., a second part). In the case where the beam pattern during carrier sensing is omni-directional, the offset may be 0 dB. The energy detection threshold value (i.e., a first part) may thus be broadly reasonably interpreted as a first part of the channel sensing threshold being common for omni-directional and directional antenna configurations, and the offset value X dB (i.e., a second part) may thus be broadly reasonably interpreted as a second part of the channel sensing threshold depending on the antenna configuration. The channel sensing threshold may thus be broadly reasonably interpreted as including two parts: a first part of the channel sensing threshold being common for omni-directional and directional antenna configurations and a second part of the channel sensing threshold depending on the antenna configuration; Yamada; Fig. 5; [0136]-[0137], [0141]-[0142]); and 		perform a channel sensing procedure based on the antenna configuration and the default channel sensing threshold (The terminal may perform carrier sensing (i.e., channel sensing) based on the channel sensing threshold, which as was also discussed above may be broadly reasonably interpreted as being based on the antenna configuration. The terminal may thus be broadly reasonably interpreted as performing a channel sensing procedure based on the antenna configuration and the default channel sensing threshold; Yamada; Fig. 5; [0136]-[0137], [0141]-[0142]); and 	a transceiver operably connected to the processor (The terminal may be comprised of a transmitter and a receiver coupled to the processor, which may be broadly reasonably interpreted as a transceiver operably connected to the processor; Yamada; Figs. 3 and 5; [0106], [0148]), the transceiver configured to transmit downlink (DL) data over a channel, if the channel is sensed as idle in the channel sensing procedure (As can be seen for instance in at least Fig. 5 and its corresponding description, the terminal may perform transmission (i.e., transmission of DL data over a channel) in response to successful carrier sensing. The terminal may also be alternatively broadly reasonably interpreted as not transmitting DL data over a channel if the carrier sensing is not successful. The terminal may thus be broadly reasonably interpreted as transmitting downlink (DL) data over a channel, if the channel is sensed as idle in the channel sensing procedure. Such teachings may also be broadly reasonably interpreted as teaching the slightly different language of claim 16, which recites “transmitting downlink (DL) data over a channel based on the channel being sensed as idle in the channel sensing procedure”; Yamada; Fig. 5; [0136]-[0137], [0141]-[0142]).	Regarding claims 12 and 17, Yamada teaches the limitations of claims 11 and 16 respectively.	Yamada further teaches the second part of the default channel sensing threshold is zero, if the antenna configuration is determined to be omni-directional (The threshold may be comprised of an energy detection threshold value (i.e., a first part) and an offset value X dB (i.e., a second part). In the case where the beam pattern during carrier sensing is omni-directional, the offset may be 0 dB. The second part of the channel sensing threshold may thus be broadly reasonably interpreted as being zero, if the antenna configuration is determined to be omni-directional; Yamada; Fig. 5; [0136]-[0137], [0141]-[0142]); and 	the second part of the default channel sensing threshold is greater than zero, if the antenna configuration is determined to be directional (The threshold may be comprised of an energy detection threshold value (i.e., a first part) and an offset value X dB (i.e., a second part). In the case where the beam pattern during carrier sensing is omni-directional, the offset may be 0 dB. The second part of the channel sensing threshold may thus be broadly reasonably interpreted as being greater than zero, if the antenna configuration is determined to be directional; Yamada; Fig. 5; [0136]-[0137], [0141]-[0142]).	Regarding claims 13 and 18, Yamada teaches the limitations of claims 11 and 16 respectively.	Yamada further teaches the processor is further configured to determine one or more beam directions for the antenna configuration, if the antenna configuration for channel sensing is determined to be directional (The base station uses the beam pattern for performing carrier sensing, which may be broadly reasonably interpreted as including determining one or more beam directions for the antenna configuration, if the antenna configuration for channel sensing is determined to be directional. The Examiner would also like to note that it is not necessary for Yamada to teach this limitation since Yamada may also be broadly reasonably interpreted as teaching the opposite condition wherein the antenna configuration for channel sensing is not determined to be directional. As was also discussed in the 35 U.S.C. 112(b) rejection above, the “based on” language in claim 18 is being broadly reasonably interpreted in line with the conditional language in claim 13. Yamada may thus also be broadly reasonably interpreted as teaching “determining one or more beam directions for the antenna configuration based on determining that the antenna configuration for channel sensing is directional” as is recited in claim 18; Yamada; Fig. 5; [0136]-[0137], [0141]-[0142]), and 	each beam direction is quasi-co-located (QCLed) with a reference signal (As was also discussed in the 35 U.S.C. 112(b) rejection above, this limitation is being broadly reasonably interpreted as not being performed when the one or more beam directions are not required to be determined since it is unclear how beam directions may be QCLed with a reference signal when the antenna configuration is not directional and the one or more beam directions are not determined. It is therefore not necessary for Yamada to teach this limitation since Yamada may be broadly reasonably interpreted as teaching the opposite condition wherein the antenna configuration for channel sensing is not determined to be directional and thus the beam directions are not determined; Yamada; Fig. 5; [0136]-[0137], [0141]-[0142]).	Regarding claims 14 and 19, Yamada teaches the limitations of claims 13 and 18 respectively.	Yamada further teaches the one or more beam directions for the antenna configuration for channel sensing are aligned with one or more beam directions for DL transmissions (As can be seen for instance in at least Fig. 5 and its corresponding description, the terminal may perform transmission within the beam width at which carrier sensing was successful. The one or more beam directions for the antenna configuration for channel sensing may thus be broadly reasonably interpreted as being aligned with one or more beam directions for DL transmissions. The Examiner would also like to note that it is not necessary for Yamada to teach such language when using an interpretation wherein the one or more beam directions are not determined in line with the interpretation discussed in the 35 U.S.C. 112(b) rejection above; Yamada; Fig. 5; [0136]-[0137], [0141]-[0142]).	Regarding claims 15 and 20, Yamada teaches the limitations of claims 14 and 19 respectively.	Yamada further teaches the channel is determined to be idle in the channel sensing procedure, if energy detection for each beam direction of the one or more beam directions being below the default channel sensing threshold (The carrier sensing may be successful if the energy detection for the beam pattern is below the energy detection threshold value plus the offset. The channel may thus be broadly reasonably interpreted as being determined to be idle in the channel sensing procedure, if energy detection for each beam direction of the one or more beam directions is below the default channel sensing threshold. Such teachings may also be broadly reasonably interpreted as teaching the slightly different language of claim 20 “wherein the channel is determined to be idle in the channel sensing procedure based on energy detection for each beam direction of the one or more beam directions being below the default channel sensing threshold.” The Examiner would also like to note that it is not necessary for Yamada to teach such language when using an interpretation wherein the one or more beam directions are not determined in line with the interpretation discussed in the 35 U.S.C. 112(b) rejection above; Yamada; Fig. 5; [0136]-[0137], [0141]-[0142]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474